DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Applicant argues that Childs et al. does not disclose the feature that “each inlet or outlet port has a width along the length of the first channel that is less than a width of two fluid ejectors spaced along the length of the first channel.”  In support of this argument, Applicant points to Figure 3 of Childs et al., which shows inlet/outlet ports “overlaps half a dozen or so of the fluid ejectors” (page 11 of remarks).
While Examiner agrees that the inlet/outlet ports disclosed by Childs et al. have a width that is greater than a width of two adjacent drop ejectors 31, the claims are not so specific.  As laid-out in the rejection(s) below, it is unclear which “two fluid ejectors spaced along the length of the first channel” must be wider than the inlet/outlet ports.  In light of (at least) this ambiguity, it seems that Childs et al. continues to read on the claimed configuration, at least because Childs et al.’s inlet/outlet ports that have a width that is less than a width of two spaced (e.g. the two endmost) drop ejectors 31.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 12:
	This claim now requires the newly incorporated feature that “each inlet or outlet port has a width along the length of the first channel that is less than a width of two fluid ejectors spaced along the length of the first channel.”  However, Applicant’s originally filed documents fail to support such a feature.
	The remarks, filed along with the most recent amendment, state that support for this newly claimed feature can be found in Fig. 1C and paragraph 47 (see page 10 of remarks).  However, neither of these teachings (nor the remainder of Applicant’s disclosure) are sufficient to indicate that Applicant had possession of the claimed invention.
While Applicant’s Fig. 1C certainly depicts the inlet and outlet ports (151/152) and the fluid ejectors, it does so only generically without identifying widths for any of the depicted elements.  Therefore, Fig 1C alone cannot be relied upon to support the newly claimed feature.
	Moreover, the pertinent portion of paragraph 47 in Applicant’s written description teaches that “the inlet ports (151) and outlet ports (152) may be spaced at approximately 3.8 
Regarding claims 13-15:
	These claims fail to meet the requirements of this statute, at least for their dependency on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the claim ambiguity established below, Examiner has applied prior art rejection(s) as best understood.
Regarding claim 12:
	This claim now requires the newly incorporated feature that “each inlet or outlet port has a width along the length of the first channel that is less than a width of two fluid ejectors spaced along the length of the first channel.”  However, it is not clear to which element(s) the claimed “two fluid ejectors” corresponds.

	Further, even if an artisan were to correctly identify which element(s) correspond to the claimed “fluid ejectors,” it remains unclear which “two fluid ejectors spaced along the length of the first channel” should be identified for the purpose of width comparison.  Specifically, does the claim require the inlets/outlets to have a width that is less than a total width of two adjacent fluid ejection subassemblies (102)?  Or does the claim require the inlets/outlets to have a width that is less than a width between two nozzle apertures (122)?  Or does the claim require the inlets/outlets to have a width that is less than a total width of any two fluid ejectors along the first channel (i.e. the two endmost actuators)?
	In light of the above, Applicant has failed to particularly point out and distinctly claim the invention in a manner that enables an artisan to determine the point of infringement.
Regarding claims 13-15:
	These claims fail to meet the requirements of this statute, at least for their dependency on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (US 6880926 B2) in view of Cowger (US 6343857 B1).
Regarding claim 12:
Childs et al. disclose a fluid flow structure comprising:
a fluid channel layer (layer of substrate 40 comprising first opening 44) comprising at least one fluid channel (Fig. 3), including a first fluid channel (first opening 44), defined along a length of the fluid flow structure (Fig. 3) in fluid communication with an array of fluid ejectors (arrays 341, 342) also arranged along the length of the fluid flow structure (Fig. 3);
an interposer layer (layer of substrate 40 comprising second openings 45) coupled to the fluid channel layer (Fig. 3), the interposer layer comprising:
	a plurality of inlet ports (45/451) defined in the interposer layer (Figs. 3, 5) to fluidically couple the first fluid channel to a fluid source (Fig. 5); and
	a plurality of outlet ports (45/452) defined in the interposer layer (Figs. 3, 5) to fludically coupled fluid that is output from the same first fluid channel to the fluid source (Fig. 5),
wherien each inlet or outlet port has a width along the length of the first channel that is less than a width of two fluid ejectors spaced along the length of the first channel (the width of openings 45 are at least less than the width between the two endmost spaced drop ejectors 31: Fig. 3).
Childs et al. do not expressly disclose that such a configuration reduces a heat gradient from developing along a length of the first fluid channel.
	However, Cowger discloses a fluid flow structure that performs circulation so that head is evenly distributed allowing the entire array to operate at the same temperature (col. 1, lines 41-46).
	Moreoever, in the event that Childs et al. do not expressly disclose a plurality of inlet ports and a plurality of outlet ports, Childs et al. also teaches that the number of openings in the interposer layer may vary to supply and/or circulate fluid (col. 6, lines 7-11).
	Therefore, at the time of filing, it would have been at least obvious to a person of ordinary skill in the art to modify Childs et al.’s fluid flow structure to include a plurality of inlet ports and outlet ports so as to improve fluid supply and circulation.  It would have been further obvious to circulate the fluid in Childs et al.’s fluid flow structure so as to evenly distribute the heat, as taught by Cowger, and thus prevent a heat gradient from developing along the length of the first fluid channel.
Regarding claim 13:
	Childs et al.’s modified structure comprises all the limitations of claim 12, and Childs et al. also disclose that the fluid flow structure comprises a carrier substrate (manifold 50) coupled to the interposer layer (Fig. 5), the carrier substrate comprising a number of apertures (of fluid passages 52, 56) defined therein corresponding to the inlet ports and outlet ports (Fig. 5).
Regarding claim 14:
	Childs et al.’s modified structure comprises all the limitations of claim 12, and Childs et al. also disclose that the plurality of inlet ports and outlet ports defined in the interposer layer are spaced apart (Figs. 3, 5).
	Childs et al.’s modified structure does not expressly disclose that the inlet ports and outlet ports are spaced at a 3.8 mm pitch.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, F.2d 272, 270 USPQ 215 (CCPA 1980).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to space the plurality of inlet and outlet ports of Childs et al.’s modified structure at a pitch of 3.8mm, so as to produce a desired fluid flow across the length of the structure.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. as modified by Cowger et al., as applied to claim 12 above, and further in view of Chen et al. (US 2016/0001551 A1).
Regarding claim 15:
	Childs et al.’s modified structure comprises all the limitations of claim 12, but does not expressly disclose a configuration in which the fluid channel layer and the interposer layer are at least partially overmolded within a moldable material.
	However, Chen et al. disclose a fluid flow structure that avoids costs associated with prior die slotting processes in which a substrate (110) is at least partially overmolded within a moldable material (Fig. 2); and
	Childs et al. also disclose that the fluid channel layer and the interposer layer are formed in a substrate (40: Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to overmold the substrate in Childs et al.’s modified structure, so as to avoid excessive costs in forming fluid feed structures.



Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
	Please see the Office Action dated 9/24/2021 concerning reasons for allowance of these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853